                         `UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE



  UNITED STATES OF AMERICA                        )
                                                  )
  v.                                              )             NO. 3:08-CR-156
                                                  )
  MATTHEW JOHNSON                                 )



                             MEMORANDUM AND ORDER



        This matter is before the court on defendant’s pro se motion for compassionate relief

  pursuant to 18 U.S.C. § 3582(c)(1)(A) [Doc. 217]. In support of his motion, defendant

  states he filed a “Compassionate Relief Request” with the Bureau of Prisons (BOP) on

  April 20, 2020. Defendant avers he suffers from “Alopecia Areota Immune Deficiency,”

  which makes him susceptible to the COVID-19 virus and infections. Defendant further

  avers “it is only a matter of time before this location becomes infected with the COVID-

  19 virus.” Attached to the motion is a response from the BOP dated May 26, 2020, asking

  defendant to provide a Release Plan and specific details for the reason for a reduction in

  sentence/compassionate release in order to process his request.

        Defendant pleaded guilty to conspiracy to distribute and possess with intent to

  distribute 5 kilograms or more of cocaine hydrochloride and 1000 kilograms of marijuana.

  He was sentenced to 144 months imprisonment, followed by 3 years supervised release on




Case 3:08-cr-00156-PLR-DCP Document 218 Filed 07/02/20 Page 1 of 3 PageID #: 765
  October 24, 2012. He is presently scheduled to be released from federal custody on January

  9, 2022.

           Defendant moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

  this section allows district courts to consider prisoner motions for sentence reduction upon

  a finding of “extraordinary and compelling reasons.” Such motions cannot be entertained

  by a district court until “after the defendant has fully exhausted all administrative rights to

  appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the

  lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

  whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

           Here, defendant’s request for a reduction in sentence/compassionate release has not

  been denied by the BOP but is still under consideration. Thus, defendant has not complied

  with the requirement that he exhaust his administrative remedies with the BOP. The BOP

  has outlined the administrative appeal process. See Program Statement No. 5050.50,

  Compassionate release/Reduction in Sentence: Procedures for implementation of 18

  U.S.C.         §        3582        and           4205(g)       (Jan.        17,        2019),

  https://www.bop.gov/policy/progstat/5050_050_EN.pdf. The BOP Program Statement

  explains that a prisoner seeking a compassionate release must first file a request with the

  warden asking the BOP to move for compassionate release on the prisoner’s behalf. See

  id. at 3 (citing 28 C.F.R. § 571.61). If that request is denied, the prisoner must appeal the

  denial through the BOP’s Administrative Remedy Procedure. See id. at 15 (citing 28

  C.F.R. § 571.63).


                                                2

Case 3:08-cr-00156-PLR-DCP Document 218 Filed 07/02/20 Page 2 of 3 PageID #: 766
         Even during the COVID-19 pandemic, the exhaustion requirement of §

  3582(c)(1)(A) cannot be summarily disregarded. See United States v. Alam, 2020 WL

  2845694 (6th Cir. Jun. 2, 2020) (“Because this exhaustion requirement serves valuable

  purposes (there is no other way to ensure an orderly processing of applications for early

  release) and because it is mandatory (there is no exception for some compassionate release

  requests over others), we must enforce it”). Consequently, the Court cannot weigh the

  merits of defendant’s motion for compassionate release until the exhaustion requirement

  of § 3582(c)(1)(A) is fully satisfied.

         While it sympathizes with the defendant’s concerns, the Court lacks authority to

  consider the present motion. Accordingly, defendant’s motion for compassionate relief

  [Doc. 217] is DENIED without prejudice.

         IT IS SO ORDERED.


                                      ____________________________________________
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                              3

Case 3:08-cr-00156-PLR-DCP Document 218 Filed 07/02/20 Page 3 of 3 PageID #: 767
